Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kandel (U.S. 3370852) in view of Su (U.S. 20130192646) in further view of Flynn (U.S. 20160327377)
Regarding claim 1, Kandel discloses a training device for target shooting comprising: a support (Col. 1 Lns. 45-50, stiff backing sheet) having a forward side (see Fig. 6, base 10 has front side) and a back side (see Fig. 6, base 10 has back side), 
wherein said forward side having a first marking (Col. 1 Lns. 50-55, front face of backing sheet is a high visibility color) and a flexible material stretched (Col. 1 Lns. 60-70, sheath of rubber or other resilient material stretched over backing sheet) over said support having a second marking (Col. 1 Lns. 45-51, face sheet marked by target design) such that when said flexible material is penetrated by a projectile said flexible material tears away (see Fig. 2) from said semi-rigid support exposing said first marking wherein the removal of said flexible material having said second marking can be identified (Col 1 Lns. 50-60, when stretched face sheet is punctured, retracts from opening to reveal bright color to increase visibility from a distance) a distance away from said training device
However, Kandel does not disclose a semi-rigid support, and wherein said back side has an adhesive or adhesive tape affixed thereon for attaching one or more said training devices to a shooting target, said adhesive or adhesive tape having a protective coating
Su discloses a semi-rigid support (Par. 28, main layer 40 is semi-rigid layer), and wherein said back side has an adhesive (Par. 29, backs side of main layer 40, there is affixation or adhesive layer 60) or adhesive tape affixed thereon for attaching one or more said training devices to a shooting target (Par. 10, projectile target that is affixable to front of existing projectile target)
However, Su does not disclose said adhesive or adhesive tape having a protective coating
Flynn discloses said adhesive or adhesive tape having a protective coating (Par. 23, releasable liner 22)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the adhesive target backing, as taught by Su to provide Kandel with the advantage of an affixable target to an existing target to provide a custom silhouette that is highly visible (Par. 5, 9)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the protective coating on the target structure, as taught by Flynn to provide Kandel with the advantage of covering the adhesive until ready to use (Par. 30)
Regarding claim 2, Kandel discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kandel does not disclose said semi-rigid support is made of a soft material that allows passage of a high speed projectile without deformation of said semi-rigid support
Su discloses said semi-rigid support is made of a soft material (Par. 28, main layer is semi-rigid paper) that allows passage of a high speed projectile without deformation of said semi-rigid support (Fig. 12, support 40 allows bullet passage without deformation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the adhesive target backing, as taught by Su to provide Kandel with the advantage of an affixable target to an existing target to provide a custom silhouette that is highly visible (Par. 5, 9)
Regarding claim 3, Kandel discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Kandel does not disclose said soft material is a polymer, a cardboard, a high basis-weight paper
While Su does not explicitly disclose said soft material is a polymer, a cardboard, a high basis-weight paper, Su discloses a semi-rigid paper (Col. 1 Lns. 59-65) and this would be a matter of preferred materials and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the adhesive target backing, as taught by Su to provide Kandel with the advantage of an affixable target to an existing target to provide a custom silhouette that is highly visible (Par. 5, 9)
Regarding claim 4, Kandel discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Kandel does not disclose the flexible material is latex
Su does not explicitly disclose the flexible material is latex, Su discloses a semi-rigid paper (Col. 1 Lns. 59-65) and this would be a matter of preferred materials and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the adhesive target backing, as taught by Su to provide Kandel with the advantage of an affixable target to an existing target to provide a custom silhouette that is highly visible (Par. 5, 9)
Regarding claim 5, Kandel discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Kandel further discloses said first marking is a different color (Col. 1 Lns. 50-55, front face is high visibility color) than said second marking (Col. 1 Lns. 45-51, face sheet is marked with target design) 
Regarding claim 8, Kandel discloses a method of training an individual to shoot a weapon comprising the steps of:
wherein said one or more training devices comprises a support (Col. 1 Lns. 45-50, stiff backing sheet) having a forward side (see Fig. 6, base 10 has a front side) and a back side (see Fig. 6, base 10 has a back side), 
wherein said forward side having a first marking (Col. 1 Lns. 50-55, front face of backing sheet is a high visibility color) and a flexible material (Col. 1 Lns. 60-70, sheath of rubber or other resilient material stretched over backing sheet) stretched over said semi-rigid support having a second marking (Col 1 Lns. 45-51, face sheet marked with target design) such that when said flexible material is penetrated by a projectile said flexible material tears away (see Fig. 2) from said semi-rigid support exposing said first marking (Col. 1 Lns. 50-60, when stretched face sheet is punctured, retracts from opening to reveal bright color to increase visibility from a distance) wherein the removal of said flexible material having said second marking can be identified a distance away from said training device.
Kandel does not explicitly disclose and having said individual shoot at said training devices on said paper target wherein exposing said first marking on said semi-rigid support when said target devices are hit by a projectile, provides feedback to said individual while simultaneously shooting said weapon, Kandell discloses creating bullet holes (see Fig. 2) which exposes high visibility color underneath, and one of ordinary skill would readily recognize that when taken in combination with Su, which discloses the semi-rigid support and mounting of device on a target, the combination as a whole would disclose an individual shooting a target ( creating bullet holes disclosed in Kandel Fig. 2 and receiving feedback (Col. 1 Lns. 50-60) as claimed.
However, Kandel does not disclose affixing one or more training devices to a standard paper target at locations of interest;
 a semi-rigid support, and wherein said back side has adhesive or adhesive tape affixed thereon for attaching one or more said training devices to a shooting target, said adhesive or adhesive tape having a protective coating
Su discloses a semi-rigid support (Par. 28, main layer 40 is semi-rigid layer), and wherein said back side has an adhesive (Par. 29, backs side of main layer 40, there is affixation or adhesive layer 60) or adhesive tape affixed thereon for attaching one or more said training devices to a shooting target (Par. 10, projectile target that is affixable to front of existing projectile target)
While Su does not explicitly disclose affixing one or more training devices to a standard paper target at locations of interest, Su discloses affixing the target device to the front of an existing firearms projectile target (Par. 10) and would have been a matter of preferred materials to use a paper target as is typical of target ranges (Par. 4 of Su) and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Su does not disclose said adhesive or adhesive tape having a protective coating
Flynn discloses said adhesive or adhesive tape having a protective coating (Par. 23, releasable liner 22)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the adhesive target backing, as taught by Su to provide Kandel with the advantage of an affixable target to an existing target to provide a custom silhouette that is highly visible (Par. 5, 9)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target structure of Kandel to incorporate the protective coating on the target structure, as taught by Flynn to provide Kandel with the advantage of covering the adhesive until ready to use (Par. 30)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kandel (U.S. 3370852), Su (U.S. 20130192646) and Flynn (U.S. 20160327377) in view of Johnson (U.S. 20130270773)
Regarding claim 6, Kandel discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Kandel does not disclose said first marking and said second marking is one or more geometric figures and said one or more geometric figures on said flexible material is different than said one or more geometric figures on said semi-rigid support.
Johnson discloses said first marking and said second marking is one or more geometric figures (see Fig. 6, target 600 with first inking layer is rectangular) and said one or more geometric figures on said flexible material is different (see Fig. 6, reactive zones 602 with adhesion modifying layer is circular) than said one or more geometric figures on said semi-rigid support.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Regarding the drawings and 112 interpretation, the drawings are now included and therefore the objection is removed and while the 112(f) was not a rejection, the means for language has been amended and therefore 112(f) no longer applies. 
Regarding the arguments directed towards Kandel, it is argued what is claimed is a support having a first marking and adhesive and a flexible material stretched over the support so that when the flexible material is broken, the material will tear away from the support to expose the first marking. Kandel discloses a flexible material stretched over the support that acts in the same manner (i.e. when the flexible material is broken, the support with first marking is exposed so that visibility to a shooter is increased (Col 1 Lns. 50-60, when stretched face sheet is punctured, retracts from opening to reveal bright color to increase visibility from a distance) as is the case with the instant invention. 
Therefore, Kandel acts in the same manner as the claimed invention and is a moot point if Kandel “retracts selectively and has integral ribs” as noted by applicant. 
Regarding the arguments directed towards “flexible material” it is argued that under BRI, the face sheet of elastic material disclosed by Kandel is equivalent, as when broken, it recedes and exposes the marker underneath, and therefore, acts in the same manner. 

Regarding the arguments that Kandel teaches against exposing the entire semi-rigid support, is argued that what is claimed is claimed is that the flexible material is removed to expose the first marking which Kandel does and therefore, does not teach against the claim. 
Regarding the lack of reasoned explanation, it is argued that rationale has been previously given for the combination of Kandel and Su, which is that the advantage of an affixable target to an existing target to provide a custom silhouette that is highly visible (Par. 5, 9) as well as the point raised above, that the adhesive would further provide the advantage of being able to place the reactive target on a non-reactive target to improve the target experience. 
Regarding claim 6, no further arguments besides a conclusory statement that applicant disagrees was given, and therefore, the rejection of claim 6 is seen above. 
Regarding the finality, it is argued that the above is deemed proper to be a final action, as the amendments add the limitation of the protective coating over the adhesive layer, which has now been addressed above and further, rationale for the combination has been previously provided and is again provided in the action above. Therefore, the final status of this action is proper. 
Therefore, for the reasons above, the rejection is seen above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711